Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 17-38 are pending in the instant application.


REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 02/01/2021 and the  following examiners statement of reasons for allowance, claims 17-38 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of inhibiting RORyt or amethod for the treatment of psoriasis , which comprises administering an effective amount of a compound represented by the following formula (I): with variables as defined in the claims.

    PNG
    media_image1.png
    207
    637
    media_image1.png
    Greyscale



Conclusion
Claims 17-38 (renumbered 1-22) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAVITHA M RAO/           Primary Examiner, Art Unit 1629